SENIOR SECURED CONVERTIBLE NOTE PAYOFF AGREEMENT

     This Senior Secured Convertible Note Payoff Agreement, dated as of December
10, 2009 (the “Agreement”), is by and between [name of Note holder (the
“Payee”)], Entorian Technologies Inc. (the “Maker”) and Augmentix Corporation
(“Augmentix” and collectively with all parties, the “Parties” and each are
referred to herein sometimes as a “Party”). All terms not otherwise defined
herein shall have the meanings ascribed to such terms in the Note (as hereafter
defined).

     WHEREAS, the Parties originally were parties to the Senior Secured
Convertible Notes, dated July 14, 2008 (the “Original Notes”), as well as the
related Security Agreement (the “Security Agreement”) and Escrow Agreement (the
“Escrow Agreement”), both of which are dated July 14, 2008;

     WHEREAS, one of the three Original Notes was adjusted based on agreement of
the Parties in connection with a working capital adjustment, and the current
outstanding amounts of all Notes are set forth on Exhibit A (the “Notes”); and

     WHEREAS, the Parties have agreed that the Payee will accept a discount on
the Notes, and that the Maker and Augmentix will pay the Notes, less the
discount as set forth below, for full payment and settlement of the Notes and
related Security Agreement.

     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and promises contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:

1.      Payment of the Notes. The Maker and Augmentix agree to pay to the Payee
on the date hereof eighty percent (80%) of the principal and the interest
accrued and unpaid through the date hereof (the “Payment Date”) as set forth on
Exhibit A, to an account designated by Payee pursuant to wire transfer
instructions previously delivered to the Maker, and the Payee agrees to accept
this payment as and for complete payment and satisfaction of the Notes (the
“Full Payment”).   2.      Delivery of the Notes. The Payee agrees to deliver
the Notes to the Maker for cancellation upon receipt of the Full Payment as
follows: Augmentix Corporation, 4030 W. Braker Lane, Bldg 2- 100, Austin, TX
78759, Attention: General Counsel.   3.      No Further Obligations. Upon the
receipt by the Payee of (1) the Full Payment pursuant to Section 1, and (2)
written confirmation that each other Payee has waived their pari passu rights
under Section 8(o) of the Notes, then (a) all obligations of the Maker and
Augmentix to the Payee under the Notes shall be deemed satisfied, (b) the Notes
shall be of no further force and effect, (c) the Payee shall be deemed to have
waived and relinquished any and all rights, remedies and legal actions of any
nature whatsoever which it would other be entitled to under the Notes,
irrespective of whether the same would, under the terms of the Notes, survive
termination thereof, (d) the Payee shall deliver to the Maker a cross-receipt
acknowledging receipt of the Full Payment and cancellation of the Notes, (e)
Maker and Augmentix, and their respective successors, assigns and agents, hereby
release and forever discharge Payee of and from any and all claims and
liabilities arising under or in any manner associated with the Notes and the
Warrant(s) originally held by Payee and exercised in connection with the Merger
Agreement, and (f) Payee, and its respective successors, assigns and agents,
hereby release and forever discharge Maker and Augmentix of and from any and all
claims and liabilities arising under or in any manner associated with the Notes
and the Warrant(s) originally held by Payee and exercised in connection with the
Merger Agreement.  

--------------------------------------------------------------------------------

4.      Release of Security Interest. The Payee agrees to file, or arrange to be
filed, all appropriate releases on file with all governmental agencies, to
release the security pledged by Augmentix as set forth in the Security
Agreement, within twenty (20) business days following the Payment Date. The
Parties agree to terminate the Security Agreement effective as of the Payment
Date.   5.      Pari Passu. The Maker and Augmentix represent and warrant (such
representations and warranties to survive the execution and delivery of this
Agreement), jointly and severally, that (a) they have contacted each Payee with
the terms set forth in this Agreement, and (b) each other Payee has specifically
waived in writing Section 8(o) of the Notes regarding the pari passu treatment
of each Payee. Subject to the Maker’s and Augmentix’s demonstration of the
foregoing to Payee’s reasonable satisfaction and subject further to Payee’s
receipt of the Full Payment, the Payee specifically waives Section 8(o) of the
Notes regarding the pari passu treatment of each Payee.   6.      Survival of
Escrow. The Parties acknowledge that upon the Payee’s receipt of the Full
Payment, that: (a) Centennial Ventures VII, L.P., as the stockholder
representative under the Merger Agreement, shall instruct Wells Fargo Bank N.A.
to release the Stockholder Representative Fund, minus the Stockholder
Representative’s fees as invoiced, in accordance with the terms of the Escrow
Agreement, and (b) immediately thereafter, that Centennial Ventures VII, L.P.
shall resign as the stockholder representative by delivery of the Stockholder
Representative Resignation, substantially in the form attached hereto as Exhibit
B and acceptance of the same in writing by each of the Payees, the Escrow Agent,
the Maker and Augmentix.   7.      Representations and Warranties. In addition
to the Maker’s and Augmentix’s representations under Section 5, each of the
Parties represents and warrants (such representations and warranties to survive
the execution and delivery of this Agreement) as follows:     (a)     
Representation of Non-Assignment. The Payee hereby warrants and represents that
it is the sole and lawful owner of all rights, title, and interest in and to the
Notes and that the Payee has not heretofore assigned or transferred or purported
to assign or transfer to any other person or entity any of such party's rights
in the Notes or any part or portion of the Notes.     (b)      Authority. Each
of the Parties represents and warrants (and with respect to Augmentix and the
Maker, such representations and warranties are being made jointly and severally)
as to itself that:      (i) it is duly formed and validly existing under the
laws of the state of  



  its formation; and




(ii) it has obtained all corporate and other approvals necessary for the
execution and delivery of this Agreement and for the consummation of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered and constitutes the legal, valid and binding obligation of the Party
signing this Agreement, enforceable against such Party in accordance with its
terms, except to the extent such enforceability is subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or other law

--------------------------------------------------------------------------------

affecting or relating to credits’ rights generally and general principles of
equity.

(c)      Non-Contravention. The execution and delivery by each Party of this
Agreement and the consummation of the transactions contemplated hereby will not
(i) violate or conflict with any provision of the organizational documents of
such Party, each as amended to date, (ii) constitute a violation of, or be in
conflict with, constitute or create a default under, or result in the creation
or imposition of any lien upon any property of such Party pursuant to (A) any
agreement or instrument to which such Party is a party of by which such Party or
any of its properties are bound or subject, (B) any statute, judgment, decree,
order, regulation or rule of any court or governmental authority to which such
Party is subject, (C) without limiting the generality of subsection (A), any
debentures, notes, or other evidence of indebtedness relating to the Senior
Indebtedness, or (iii) cause any other Payee the right to demand payment from
the Payee under Section 8(o) of the Notes.  

8.      Intentionally Omitted.   9.      Miscellaneous.     (a) Notices. All
notices and other communications hereunder shall be in writing and shall  

be deemed sent, given and delivered: (i) immediately if given by personal
delivery, (ii) one day after deposit with an overnight delivery service, (iii)
three days after deposit in the mail via registered or certified mail (return
receipt requested) to the Parties at the following address (or at such other
address for a Party as shall be specified by like notice), and (v) by Electronic
Notice as provided below:

(i)      if to the Maker or Augmentix, to:     4030 W. Braker Lane Bldg 2-100
Austin, Texas 78759     Attention: Chief Financial Officer     with a copy
(which shall not constitute notice) to:     4030 W. Braker Lane Bldg 2-100
Austin, Texas 78759 Attention: General Counsel   (ii)      if to the Payee, to:
    [Payee address]  

Any Party may change any address to which notice is to be given to it by giving
notice as provided above of such change of address. An electronic communication
(“Electronic Notice”) shall be deemed written notice for purposes of this
section if sent with return receipt requested to

--------------------------------------------------------------------------------

the electronic mail address specified by the receiving party in signed writing
in a non-electronic form. Electronic Notice shall be deemed received at the time
the party sending Electronic Notice receives verification of receipt by the
receiving party. Any party receiving Electronic Notice may request and shall be
entitled to receive the notice on paper, in a non-electronic form
(“Non-electronic Notice”) which shall be sent to the requesting party within ten
(10) days of receipt of the written request for Non-electronic Notice.

(b) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas without regard to
applicable principles of conflicts of law. Each Party hereto consents and
submits to the exclusive jurisdiction of the courts of the State of Texas in and
for the County of Travis and the courts of the United States located in the
Western District of Texas for the adjudication of any action, suit or proceeding
arising out of or otherwise relating to this Agreement. Each Party agrees not to
assert, by way of motion, as a defense or otherwise, in any such action, suit or
proceeding, any claim it may now or hereafter have that it is not subject
personally to the jurisdiction of such court, that the action, suit, or
proceeding is brought in an inconvenient forum, that the venue of the action,
suit, or proceeding is improper, or that this Agreement or the subject matter
hereof may not be enforced in or by such court. Each Party further irrevocably
submits to the jurisdiction of such court in any such action, suit, or
proceeding and irrevocably agrees to be bound by any final judgment rendered
thereby in connection with this Agreement from which no appeal has been taken or
is available. Any and all service of process and any other notice in any such
action, suit or proceeding shall be effective against any Party if given
personally or by registered or certified mail, postage prepaid and return
receipt requested, or by personal service on such Party. Nothing contained
herein shall be deemed to affect the right of any Party to serve process in any
manner permitted by law or to commence legal proceedings or otherwise proceed
against any other Party in any other jurisdiction.

(c) Waiver of Jury Trial. EACH PARTY HERETO WAIVES ITS RIGHTS TO A JURY TRIAL
WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT, ANY AGREEMENT, CONTRACT OR OTHER DOCUMENT OR INSTRUMENT
EXECUTED IN CONNECTION HEREWITH, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

(d) Headings. The article and section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

(e) Severability. In the event that any part of this Agreement is declared by
any court or other judicial or administrative body to be null, void, or
unenforceable, said provision shall survive to the extent it is not so declared,
and all of the other provisions of this Agreement shall remain in full force and
effect and the application of such provision to other persons or circumstances
will be interpreted so as reasonably to effect the intent of the parties hereto.

(f) Amendment. This Agreement may be amended, modified, superseded, rescinded,
or canceled only by a written instrument executed by the Parties.

(g) Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original, and such
counterparts shall together constitute one and the same instrument. Facsimile or
other electronically-transmitted signatures shall be deemed originals for all
purposes.

--------------------------------------------------------------------------------

(h) Expenses. Except as otherwise specified in this Agreement, each Party agrees
to bear its own expenses in connection with the review, execution and
performance of this Agreement.

(i) Assignment. This Agreement shall not be assignable by any Party without the
prior written consent of the other Parties.

(j) Successors, Assigns, and Other Beneficiaries. This Agreement shall inure to
the benefit of and be binding on the Parties and their current and former
domestic and foreign subsidiaries and affiliated companies, and their respective
successors, assigns, parents, subsidiaries, partners, insurers, shareholders,
and affiliates (including but not limited to employees, officers, directors,
attorneys, insurers, shareholders, agents, and representatives of such companies
or entities).

(k) Prevailing Party. The Parties expressly agree that in the event of any
dispute regarding the interpretation, application, performance, or breach of
this Agreement in any proceeding, the prevailing party shall be entitled to
reimbursement of its reasonable attorneys' fees and costs, including expert fees
or costs, incurred in connection with such proceeding.

(l) Neither Party Drafter. Each Party to this Agreement acknowledges that it has
been represented by independent counsel in connection with the negotiation of
this Agreement. Neither this Agreement nor specific language contained herein
shall be construed against the Party preparing it, but shall be construed as if
all Parties, and each of them, jointly prepared it, and any uncertainty or
ambiguity shall not be interpreted against any one Party. This Agreement shall
be construed and interpreted to effectuate the intent of the Parties, which is
to provide, through this Agreement, for a complete resolution of the Notes and
related Security Agreement.

(m) Survival. Sections 5, 7 and 9 shall survive the execution and delivery of
this Agreement and closing the transactions contemplated hereby.

(n) Further Assurances. The Parties hereto hereby agree to take such further
action and execute and deliver such additional documents and instruments as may
be necessary or appropriate to effect the transactions contemplated in this
Agreement.



[SIGNATURE ON FOLLOWING PAGE]




--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Parties have each executed and delivered this
Senior Secured Convertible Note Payoff Agreement as of the date first above
written.



ENTORIAN TECHNOLOGIES INC.






By:

Name:

Title:






AUGMENTIX CORPORATION






By:

Name:

Title:






[Name of Payee]






By:

Name:

Title:




[Signature Page to Senior Secured Convertible Note Payoff Agreement]

--------------------------------------------------------------------------------